Citation Nr: 9907308	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-01 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for gunshot wound 
residuals involving Muscle Group XI, with a fracture of the 
right tibia and loss of tissue substance, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased evaluation for an unstable 
right knee, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for osteomyelitis, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for a low back 
strain, currently evaluated as 10 percent disabling.

6.  Entitlement to service connection for prostatitis due to 
bladder obstruction secondary to exposure to Agent Orange.

7.  Entitlement to service connection for a stomach disorder 
as secondary to medications for service-connected disorders.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
November 1968.

This appeal arose from an October 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.

It has been held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The issues of entitlement to increased evaluations for the 
service-connected unstable right knee, left knee disorder, 
low back disability, and osteomyelitis will be subject to the 
attached remand.


FINDINGS OF FACT

1.  The veteran's service-connected right tibia gunshot 
residuals are manifested by severe residuals, including genus 
recurvatum with poor balance, right forefoot abduction and a 
protruding tibia.

2.  The veteran has not been shown by competent medical 
evidence to suffer from the residuals of Agent Orange, to 
include prostatitis due to bladder outlet obstruction.

3.  The veteran has not been shown by competent medical 
evidence to suffer from a stomach disorder related to the 
medications that he takes for service-connected disorders.


CONCLUSIONS OF LAW

1.  The evidence does not support a finding of an evaluation 
in excess of 30 percent for the service-connected gunshot 
wound residuals involving Muscle Group XI, with a fracture of 
the right tibia and loss of tissue substance.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 3.350, Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.56(c) & (d)(4), 
Code 5311 (1998).

2.  The veteran has not presented evidence of a well grounded 
claim for service connection for the residuals of exposure to 
Agent Orange, to include prostatitis due to bladder outlet 
obstruction.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1998).

3.  The veteran has not presented evidence of a well grounded 
claim for service connection for a stomach disorder secondary 
to medications taken for service-connected disorders.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an evaluation in 
excess of 30 percent for the service-
connected gunshot wound residuals 
involving Muscle Group XI (with a 
fracture of the right tibia and loss of 
tissue substance)

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (1998).

According to 38 C.F.R. Part, Code 5311 (1998) (the muscles 
that affect propulsion of the foot), a 30 percent evaluation 
is warranted for muscle injury residuals which are severe in 
nature.  

A severe injury results from a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding or scarring.  The objective findings 
include the following:  ragged, depressed and adherent scars 
indicting wide damage to muscle groups in the missile track; 
palpation revealing loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area; muscles that swell 
and harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability:  x-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of the 
scar to one of the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the bone rather 
than true skin covering in an area where the bone is usually 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4) (1998).

According to 38 C.F.R. § 3.350(a) (1998), special monthly 
compensation is payable for loss of use of one foot.  Loss of 
use of the foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with the use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function; for example, whether the acts of balance 
or propulsion could be accomplished equally well by an 
amputation stump with prosthesis.  Extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 and1/2 inches or more, will constitute loss of 
use of the foot involved.  38 C.F.R. § 3.350(2)(a) (1998).

The service medical records indicated that the veteran 
suffered a shrapnel fragment wound to the right anterior 
tibia, with a severe comminuted fracture of the right tibia 
in July 1967.

The veteran was examined by VA in July 1997.  The objective 
examination noted a huge irregular scar and discoloration of 
the right leg below the knee with some soft tissue defect.  
There was some genu recurvatum with poor balance while 
standing on the floor and right forefoot abduction.  The 
right tibia appeared to be protruding outward to the lateral 
aspect, just below the knee joint.  There was some tenderness 
over the scar tissue and the over the protruded tibia.  While 
he was standing, there appeared to be some leg length 
discrepancy and he was standing with the right knee 
hyperextended.  The absolute leg length (from the anterior 
superior iliac spine to the medial malleolus) was 86 cm 
(about 33.86 inches) on the left and 83 cm (about 32.68 
inches) on the right.  From the umbilicus to the medial 
malleolus on the left, the leg measured 96 cm (about 37.80 
inches) and 93 cm (about 36.61 inches) on the right.  An x-
ray revealed a deformity of the proximal tibial shaft, which 
appeared to be relatively stable.  The diagnosis was compound 
fracture of the right tibia and soft tissue injury.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of the 30 percent disability 
evaluation currently assigned to the shrapnel fragment wound 
residuals to Muscle Group XI is not warranted.  Initially, it 
is noted that the veteran is already receiving the maximum 
amount of disability compensation allowable under the 
applicable schedular criteria for his injury residuals.  He 
has been awarded a 30 percent disability evaluation, which 
compensates him for his severe residuals.  Given the extent 
of his injury, the Board will consider whether he is entitled 
to special monthly compensation for the loss of use of one 
foot.  While the evidence indicates that he has balance 
problems, it does not suggest that he would be equally well 
served by an amputation stump with prosthesis.  The objective 
evidence indicates that he is able to ambulate, albeit with a 
right-sided limp.  A leg length discrepancy has been noted, 
but it is not to the degree that would justify a finding of 
loss of use of the foot.  Finally, while he holds his right 
knee in hyperextension, there is no indication that extremely 
complete unfavorable ankylosis is present.  Thus, the 
evidence does not support a finding of entitlement to special 
monthly compensation for loss of use of the right foot.

Under the circumstances, it is found that the preponderance 
of the evidence is against the veteran's claim for an 
evaluation in excess of 30 percent for the service-connected 
gunshot wound residuals involving Muscle Group XI, with a 
fracture and loss of tissue substance.


II.  Service connection for prostatitis 
due to bladder outlet obstruction 
secondary to exposure to Agent Orange

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

According to 38 C.F.R. § 3.307(a)(6) (1998), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1998) shall be 
service-connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The term soft-tissue sarcoma 
includes the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of the tendon sheath; malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epitheloid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of the 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e) (1998).

The new regulations pertaining to Agent Orange exposure, 
expanded to include all herbicides used in Vietnam, now 
provide for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6) (1998).  The veteran's 
active duty included service in Vietnam during the Vietnam 
era.  Consequently, it is presumed that he was exposed to 
Agent Orange or other herbicide agents while in Vietnam.

The veteran's service medical records revealed that he was 
treated for one episode of prostatitis in service.  However, 
there was no evidence of this condition during the February 
1970 VA examination.

The veteran was examined by VA in October 1988.  This noted a 
question of prostatitis by history.  There was no evidence of 
current disease.  

VA outpatient treatment records developed between August 1995 
and June 1997 reflected the veteran's treatment for increased 
PSA in August 1995.  His prostate was about 30 gms in size, 
symmetric and displayed no induration.  A prostate biopsy in 
September 1995 revealed benign adenomatous hyperplasia.

The veteran was hospitalized by VA in June 1996.  He was 
noted to have bladder outlet obstruction with a UAA score of 
21.  He was complaining of significant lower tract 
obstruction symptoms.  The prostatic biopsy showed benign 
prostatic hypertrophy.  He was admitted for a simple 
vestibule prostatectomy.

VA examined the veteran in July 1997.  He stated that he had 
had occasional bouts of urgency since service, although he 
denied any difficulties with voiding.  He stated that these 
complaints had progressed and that for the past year he had 
experienced marked increase in nocturia and a decrease in 
force and size of stream, which eventually ended in urinary 
retention.  In July 1996, he underwent a suprapubic 
prostatectomy, following which he had done well, with no 
difficulties holding his urine, with still some sense of 
urgency.  The examination of the prostate revealed a surgical 
capsule with a normal open prostatectomy.  The examiner noted 
no known relationship between the veteran's condition and any 
medications that he was taking.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the veteran has alleged that he suffers 
from prostatitis due to bladder outlet obstruction as a 
result of exposure to Agent Orange in Vietnam.  In cases 
where a veteran is claiming entitlement to service connection 
for disabilities due to Agent Orange exposure or other 
herbicides, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter "the Court"), has held 
that the list of presumptive and herbicide diseases is 
exclusive in nature.  See Combee v. Principi, 4 Vet. App. 78 
(1993), denying en banc review, sub.nom., Combee v. Brown, 5 
Vet. App. 248 (1993) (Steinberg and Kramer, JJ., dissenting).  
In other words, the veteran must show that he developed a 
disease listed under the above regulations.  Prostatitis is 
not included in the above-noted list of presumptive diseases 
(while prostate cancer is listed, there is no evidence to 
suggest that the veteran has ever been diagnosed with this 
disorder).

Therefore, it is concluded that the veteran has not presented 
evidence of a well grounded claim for service connection for 
prostatitis due to bladder outlet obstruction as a result of 
exposure to Agent Orange.


III.  Service connection for a stomach 
condition secondary to medications taken 
for service-connected disorders

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).

The veteran has alleged that he has developed a chronic 
stomach condition as a result of the medications that he must 
take for his service-connected injury residuals.

The veteran's VA outpatient treatment records developed 
between August 1995 and June 1997 contained no complaints of 
or treatment for stomach complaints.

VA examined the veteran in July 1997.  At that time the 
veteran reported no abdominal pain, nausea or vomiting.  He 
denied any history of peptic ulcer disease, although he did 
admit to a little heartburn, which occasionally occurred 
after ingesting spicy or greasy foods.  He gave no history of 
constipation or diarrhea.  He then denied that any of his 
medications that he was taking for his service-connected 
disabilities were causing any problems with his stomach.  The 
physical examination noted that he weighed 179 pounds (his 
maximum weight in the past year was 188 pounds).  He appeared 
to be well-developed and well-nourished.  His abdomen was 
slightly obese with no organomegaly or masses.  He complained 
of some tenderness in the left lower quadrant, but there was 
no rebound tenderness.  Bowel sounds were normoactive.  An 
upper gastrointestinal series was normal.  The diagnosis was 
no stomach disorder found.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, in order for the veteran's claim to be 
well grounded, he would have to submit competent medical 
evidence of the current existence of a stomach disorder which 
had been etiologically related to the medications that he 
takes for his service-connected disabilities.  However, the 
objective evidence of record indicated that no current 
chronic stomach disorder has been diagnosed.  The July 1997 
VA examination specifically noted that no such disorder 
existed.  Moreover, during this examination, the veteran 
denied that his medications were causing any problems with 
his stomach.  Clearly, there is no objective of the existence 
of a current disability that could related to any of the 
veteran's service-connected disorders or the medications he 
takes for their treatment.

Therefore, it is found that the veteran has failed to present 
sufficient evidence of a well grounded claim for service 
connection for a stomach disorder secondary to the 
medications he takes for his service-connected disorders.


ORDER

An increased evaluation for the service-connected gunshot 
wound residuals involving Muscle Group XI with a fracture and 
loss of tissue substance is denied.

Service connection for prostatitis due to bladder outlet 
obstruction secondary to exposure to Agent Orange is denied.

Service connection for a stomach condition secondary to 
medications for service-connected disorders is denied.


REMAND

The veteran has contended that his service-connected right 
knee, low back, and left knee disorders and osteomyelitis are 
more disabling than the current disability evaluations would 
suggest.  He reports that his functional abilities are 
greatly decreased and that he suffers from constant pain.  
Therefore, he believes that increased evaluations are 
justified.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

According to DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Veterans Appeals (Court)  held that in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1997) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

The veteran's right knee, low back and left knee disorders 
were last examined by VA in July 1997.  This examination did 
not discuss any of the criteria noted in DeLuca, supra.  
Therefore, it is found that this examination does not provide 
an adequate picture of the veteran's current degree of 
impairment.  

In regard to the claim for an increased evaluation for the 
service-connected osteomyelitis, it is noted that the VA 
examination performed in July 1997 did not evaluate this 
condition.  Therefore, the current nature and degree of 
severity of this condition is unclear.

Moreover, the RO has not considered whether the veteran is 
entitled to a separate evaluation for the degenerative 
changes in the right knee.  See VAOPGCPREC 9-98 (August 14, 
1998); 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  In order to 
make this determination, there must be evidence concerning 
range of motion; there must also be a comment as to whether 
there is any pain on motion.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
physician in order to fully assess the 
current nature and degree of severity of 
the veteran's service-connected right 
knee, low back and left knee 
disabilities.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination, and 
the examiner is asked to indicate in the 
examination report that she/he has 
reviewed the claims folder.  All 
indicated special tests are to be 
performed and must include range of 
motion testing.  The examiner should note 
the range of motion of the right knee, 
low back and left knee.  The examiner 
must obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the knee 
joints and the low back spinal segment 
are used repeatedly.  Special attention 
should be given to the presence or 
absence of pain, stating at what point in 
the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

2.  The veteran's service-connected 
osteomyelitis should be examined by a 
qualified VA physician in order to 
determine its current nature and degree 
of severity.  The examiner should comment 
on whether there is definite involucrum 
or sequestrum, with or without 
discharging sinus.  All indicated special 
tests deemed necessary should be 
accomplished.  The claims folder must be 
made available to the examiner to review 
prior to the examination so that the 
veteran's entire medical history can be 
taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the folder has 
been reviewed.

3.  After the above-requested development 
has been completed, the RO should 
determine whether the appellant is 
entitled to a separate evaluation for 
arthritis of the right knee in light of 
Diagnostic Code 5010 and 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998); VAOPGCPREC 9-
98 (August 14, 1998).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claims remain denied, in 
whole or in part, he and his representative should be 
provided with an appropriate supplemental statement of the 
case, and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 
- 18 -


- 1 -


